             Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

                                                   :
Sarah Buch and Michael Konieczny,                  :
                                                     Civil Action No.: ______
                                                   :
                        Plaintiffs,                :
        v.                                         :
                                                   :
Hunter Warfield, Inc.; and DOES 1-10,              :
                                                     COMPLAINT
inclusive,                                         :
                                                   :
                        Defendants.                :
                                                   :

        For this Complaint, the Plaintiffs, Sarah Buch and Michael Konieczny, by undersigned

counsel, states as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendants’ repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiffs, Sarah Buch and Michael Konieczny (“Plaintiffs”), are adult

individuals residing in Lancaster, New York, and are “consumers” as the term is defined by 15

U.S.C. § 1692a(3).

        5.      The Defendant, Hunter Warfield, Inc. (“HWI”), is a Florida business entity with

an address of 96931 Arlington Road, Suite 400, Bethesda, Maryland 20814, operating as a
             Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 2 of 6




collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).

       6.       Does 1-10 (the “Collectors”) are individual collectors employed by HWI and

whose identities are currently unknown to the Plaintiffs. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.       HWI at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

A. The Debt

       8.       The Plaintiffs allegedlyincurred a financial obligation (the “Debt”) to and original

creditor (the “Creditor”).

       9.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

       10.      The Debt was purchased, assigned or transferred to HWI for collection, or HWI

was employed by the Creditor to collect the Debt.

       11.      The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B. HWI Engages in Harassment and Abusive Tactics

       12.      Within the last year, HWI contacted Plaintiffs in an attempt to collect the Debt.

       13.      On or about March 19, 2019, Plaintiffs disputed the Debt in writing to HWI.

       14.      Plaintiffs received a letter dated April 19, 2019 from HWI confirming receipt of

Plaintiffs dispute but failed to provide Plaintiffs with validation of the Debt.

       15.      HWI continued placing calls to Plaintiffs in an attempt to collect the Debt without

providing Plaintiffs with validation of the Debt.

       16.      Such action caused Plaintiffs a great deal of frustration and distress.
              Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 3 of 6




C. Plaintiff Suffered Actual Damages

        17.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

        18.      As a direct consequence of the Defendants’ acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                              COUNT I

                   VIOLATIONS OF THE FDCPA - 15 U.S.C. § 1692, et seq.

        19.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        20.      The Defendants’ conduct violated 15 U.S.C. § 1692d in that Defendants engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        21.      The Defendants’ conduct violated 15 U.S.C. § 1692d(5) in that Defendants caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

        22.      The Defendants’ conduct violated 15 U.S.C. § 1692e in that Defendants used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        23.      The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that Defendants

employed false and deceptive means to collect a debt.

        24.      The Defendants’ conduct violated 15 U.S.C. § 1692f in that Defendants used

unfair andunconscionable means to collect a debt.

        25.      The Defendants’ conduct violated 15 U.S.C. § 1692g(a)(1) in that Defendants
              Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 4 of 6




failed to send the Plaintiff a validation notice stating the amount of the Debt.

        26.      The Defendants’ conduct violated 15 U.S.C. § 1692g(a)(2) in that Defendants

failed to send the Plaintiff a validation notice stating the name of the original creditor to whom

the Debt was owed.

        27.      The Defendants’ conduct violated 15 U.S.C. § 1692g(a)(3) in that Defendants

failed to send the Plaintiff a validation notice stating the Plaintiff’s right to dispute the Debt

within thirty days.

        28.      The Defendants’ conduct violated 15 U.S.C. § 1692g(a)(4) in that Defendants

failed to send the Plaintiff a validation notice informing the Plaintiff of a right to have

verification and judgment mailed to the Plaintiff.

        29.      The Defendants’ conduct violated 15 U.S.C. § 1692g(a)(5) in that Defendants

failed to send the Plaintiff a validation notice stating the Plaintiff’s right to request the name and

address of the original creditor.

        30.      The Defendants’ conduct violated 15 U.S.C. § 1692g(b) in that Defendants

continued collection efforts even though the Debt had not been verified.

        31.      The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        32.      The Plaintiff is entitled to damages as a result of Defendants’ violations.

                                             COUNT IV

                       VIOLATIONS OF NEW YORK GBL § 349
              ENGAGING IN UNLAWFUL DECEPTIVE PRACTICES AND ACTS

        33.      The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully set forth herein at length.

        34.      The acts, practices and conduct engaged in by the Defendants and complained of
             Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 5 of 6




herein constitute “deceptive acts and practices” within the meaning of Article 22A of the General

Business Law of the State of New York, NY GBL § 349.

       35.      The Defendants willfully and knowingly engaged in conduct constituting

deceptive acts and practices in violation of NY GBL§ 349.

       36.      The Plaintiff has suffered and continues to suffer actual damages as a result of the

foregoing acts and practices, including damages associated with, among other things,

humiliation, anger, anxiety, emotional distress, fear, frustration and embarrassment caused by the

Defendants.

       37.      By virtue of the foregoing, the Plaintiff is entitled to recover actual damages,

trebled, together with reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully prays that judgment be awarded in the

Plaintiff’s favor and against the Defendants as follows:


                1. Against the named Defendants, jointly and severally, awarding the Plaintiff

       actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

                2. Against each of the named Defendants, awarding the Plaintiff statutory damages

       of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);

                3. Against the named Defendants, jointly and severally, awarding the Plaintiff

       actual damages, trebled, pursuant to NY GBL § 349;

                4. Against the named Defendants, jointly and severally, awarding the Plaintiff

       recovery of the costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

       § 1692k(a)(3);

                5. Against the named Defendants, jointly and severally, awarding the Plaintiff
         Case 1:19-cv-01093-LJV Document 1 Filed 08/19/19 Page 6 of 6




      punitive damages in such amount as is found appropriate; and

             6. Granting the Plaintiff such other and further relief as may be just and proper.

                   TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: August 19, 2019

                                            Respectfully submitted,



                                            By : /s/ Sergei Lemberg
                                            Sergei Lemberg, Esq. (SL 6331)
                                            LEMBERG LAW, LLC
                                            43 Danbury Road, 3d Floor
                                            Wilton, CT 06897
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            Attorneys for Plaintiff
